MEMORANDUM **
Maria Petra Vazquez Molina and her minor son, Alonso Cardoza Vazquez, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) decision summarily af*558firming an immigration judge’s (“IJ”) decision pretermitting their applications for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the IJ’s physical presence determination for substantial evidence, Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 851 (9th Cir.2004), and review constitutional challenges de novo, Munoz v. Ashcroft, 339 F.3d 950, 954 (9th Cir.2003). We deny the petition for review.
Substantial evidence supports the IJ’s conclusion that petitioners failed to establish their continuous physical presence in the United States between July 1992 and 1995. See 8 U.S.C. § 1229b(d)(2) (stating that an applicant for cancellation of removal fails to maintain continuous physical presence if she “has departed from the United States for any period in excess of 90 days.”). The immunization records for both of Vazquez Molina’s children indicate that they were in Mexico rather than the United States between 1992 and 1995, and Vazquez Molina does not claim that she was separated from her children during this period.
Petitioners’ challenge to the BIA’s summary affirmance procedure is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 848-49 (9th Cir.2003). Petitioners’ remaining contentions are also without merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.